Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 was filed after the mailing date of the non-final Office action on 05/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Caleb Pollack on October 19, 2021.

The application has been amended as follows: 

(Currently Amended) A method for providing a multi-region software as a service model, the method comprising: 
	obtaining a list of allowed regions that can host data of a user from a source region; 
	automatically assigning a device associated with a new user from the source region to a computing system located in one of the allowed regions, wherein the computing system comprises a cloud instantiation; and 
	once a new cloud instantiation is generated, determining that another cloud instantiation can be merged into the new cloud instantiation and in response to determining that the another cloud instantiation can be merged into the new cloud instantiation, merging the another cloud instantiation into the new cloud instantiation, wherein it is determined that the another cloud instantiation can be merged into the new cloud another cloud instantiation hosts devices associated with users from source regions that are allowed to be hosted by the new cloud instantiation.

5. 	(Currently Amended) The method of claim 1, further comprising optimizing device[[s]] associations to the cloud instantiation to minimize a number of the cloud instantiations.

12. 	(Currently Amended) A system for providing a multi-region software as a service model, the system comprising: 
	a memory; 
	a processor configured to: 
		obtain a list of allowed regions that can host data of a user from a source region; 
		automatically assign a device associated with a new user from the source region to a computing system located in one of the allowed regions, wherein the computing system comprises a cloud instantiation; and 
		once a new cloud instantiation is generated, the processor is configured to determine whether another cloud instantiation can be merged into the new cloud instantiation and if so, merge the another cloud instantiation into the new cloud instantiation, wherein the processor is configured to determine that the another cloud instantiation can be merged into the new cloud instantiation if the another cloud instantiation hosts devices associated with users from source regions that are allowed to be hosted by the new cloud instantiation.

[[s]] associations to the cloud instantiation to minimize a number of the cloud instantiations.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention is generally directed towards establishing and managing a multi-region software as a service model by assigning server instantiations to users and optimizing server instantiations.  The examiner notes that the amendments filed herein are to address outstanding 35 U.S.C. 112 issues as well as minor informalities in the claims.  Additionally, amendments to method claim 1 were added to avoid conditional claim language.
The prior art fails to teach or suggest “once a new cloud instantiation is generated, determining that another cloud instantiation can be merged into the new cloud instantiation and in response to determining that the another cloud instantiation can be merged into the new cloud instantiation, merging the another cloud instantiation into the new cloud instantiation, wherein it is determined that the another cloud instantiation can be merged into the new cloud instantiation if the another cloud instantiation hosts devices associated with users from source regions that are allowed to be hosted by the new cloud instantiation” as claimed in amended claim 1 and in conjunction with all other claimed limitations.  Similarly, the prior art fails to teach or suggest “once a new cloud instantiation is generated, the processor is configured to determine whether another cloud instantiation can be merged into the new cloud instantiation and if so, merge the another cloud instantiation into the new cloud instantiation, wherein the processor is configured to determine that the another cloud instantiation can be merged into the new cloud instantiation if the another cloud instantiation hosts devices associated 
The closest prior arts, such as the previously applied prior art (Huang, Pub. No. US 2015/0058486 A1) or Pub. No. US 2013/0326506 A1, generally teach merging cloud instantiations, but do not specifically teach or suggest the specifics on determining whether instances are able to be merged, as claimed in the above identified limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN A BUI/Primary Examiner, Art Unit 2448